Title: To Thomas Jefferson from Jean Étienne Boré and Others, 1 October 1804
From: Boré, Jean Étienne, and Others
To: Jefferson, Thomas


               
                  Monsieur le Président.
                  Nelle. Orléans le 1er. Octobre 1804, et la 29e de l’Indépendance des Etats Unis.
               
               Nous avons l’honneur de vous recommander au nom des habitans de la Louisiane, dont nous sommes en ce moment les organes, M.M. Derbigny, Destréhan et Sauvé, porteurs d’un Mémoire qui renferme les remontrances respectueuses de cette Colonie, au Congrès des Etats unis de l’Amérique.
               
               Nous ôsons nous flatter que Vous aurez la bonté de les accueillir favorablement, et qu’en applaudissant au motif de la mission dont ils ont été honorés par leurs Concitoyens, vous daignerez les appuyer dans leurs justes demandes.
               Telle est; au moins, l’opinion que nous avons conçue, dans la ferme persuasion où nous sommes que si vos intentions paternelles eussent été suivies, nous jouirions aujourd’hui des mêmes droits, des mêmes privilèges que les Citoyens des Etats-Unis.
               Les Colons de la Louisiane durent en effet supposer, lorsqu’ils virent l’ami de l’humanité, le premier Magistrat de l’Amérique, annexer leur pays aux Etats unis, qu’il ne le faisait que pour étendre jusqu’à eux le bienfait de la liberté, et les faire participer aux mêmes immunités. Mais des préjugés, de fausses préventions, des rapports peu fidèles, sur le caractère des Louisianais, et sur leur civilisation, devaient les priver de ces biens inapréciables, pour lesquels ils donneraient mille Vies; et ils ont la douleur de se Voir aujourd’hui, une espèce avilie, au milieu du Peuple le plus libre de l’Univers.
               Le sentiment profond de l’état de dégradation sous lequel on les a dépeints, ne cesserait d’être pour eux, un sujet de deuil et d’affliction, s’il ne leur restait l’espoir que le Congrès sera détrompé, et qu’il aura égard à la justice de leurs réclamations.
               Nous avons l’honneur, Monsieur le Président, de Vous présenter les assurances de notre profond respect, et Vous prions de croire que nos Concitoyens et nous, ne cessons de faire des Vœux, pour la conservation de Vos jours, et la prospérité des Etats unis de l’Amérique. 
               Les Membres du Comité de la Louisiane;
               
                  Boré président
                  
                     Jacq Fortier
                  
                  
                     Salomon Prevost
                  
                  
                     Evan Jones
                  
                  
                     J. Livaudais
                  
                  
                     J. Carrick
                  
                  
                     Dorville
                  
                  
                     Paul Lanusse
                  
                  
                     Jn. Soulié
                  
                  
                     Robelot
                  
               

              
          Editors’ Translation
               
                  
                     Mister President,
                     New Orleans, 1 Oct. 180429th year of Independence of the United States
                  
                  On behalf of the inhabitants of Louisiana, whom we represent, we have the honor of introducing Messrs. Derbigny, Destréhan, and Sauvé, the bearers of a memoir containing this colony’s respectful remonstrances to the Congress of the United States of America.
                  We dare flatter ourselves into thinking that you will welcome these emissaries warmly and support their just requests because of the mission their compatriots have entrusted to them.
                  That, at least, is our conviction, based on the firm belief that if your paternal intentions had been followed, we would already enjoy the same rights and privileges as citizens of the United States.
                  Indeed, when the colonists of Louisiana saw humanity’s friend, the first magistrate of America, annex their country to the United States, they necessarily assumed he did so only to grant them the gift of freedom and allow them to share the same benefits as citizens. Yet prejudice, unfair obstacles, and unreliable reports about the character and culture of Louisianians have deprived them of these inestimable gifts for which they would sacrifice a thousand lives. Now they have the sorrow of seeing themselves treated as a reviled race among the freest people in the universe.
                  Profoundly aware that they have been depicted as a degraded people, the Louisianians would be endlessly afflicted and sorrowful if they were not hopeful that Congress would recognize this injustice and appreciate their just demands.
                  We have the honor, Mister President, of assuring you of our deep respect, and we beg you to believe that we and our fellow citizens wish a long life to you and prosperity to the United States of America.
                  The members of the Louisiana Committee,
                  
                     Boré, president
                     
                        Jacq Fortier
                     
                     
                        Salomon Prevost
                     
                     
                        Evan Jones
                     
                     
                        J. Livaudais
                     
                     
                        J. Carrick
                     
                     
                        Dorville
                     
                     
                        Paul Lanusse
                     
                     
                        Jn. Soulié
                     
                     
                        Robelot
                     
                  
               
            